DETAILED ACTION
This Office Action is in response to the Amendment filed on 07/22/2022. 
In the instant Amendment, claims 1-15 have been examined and are pending. This Action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/ Argument
           Applicant's arguments with respect to independent claims 1, 8 and 13, filed on 07/22/2022, have been considered but are not persuasive. Reznik discloses all the limitations as cited in independent claim 1. Furthermore, the combination of Reznik and Koch discloses all the limitations as cited in independent claim 1.  The combination of Reznik and Koch and Radke discloses all the limitations as cited in independent claim 8. The combination of Reznik and Koch and Dance discloses all the limitations as cited in independent claim 13. See the following rejection.
Applicant argues that Reznik does not disclose mounting mechanism to secure the apparatus to a wiring surface, the mounting mechanism located at an end opposite the camera. However, the term “secure” is a broad term and can be interpreted to mean “connect” as in dictionary. Reznik Figs. 1-3, [0022]-[0023], [0025]-[0026] disclose one or more imaging units 44 disposed in a top region 64 of the housing 42 to capture images of the image target 88.  A base 62 of the housing is used to for the camera device to stand unsupported or unassisted on a surface 86, so the base 62 is connected to the writing surface and the camera can be held stable, i.e. secured on the surface, hence a mounting mechanism to secure the camera to the wiring surface. Therefore, Reznik still discloses the limitation as cited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7 are rejected under AIA  35 U.S.C. 103 as being anticipated by Reznik et al. (US 2017/0069228) hereinafter Reznik, in view of Koch (US 2015/0286115).
Regarding claim 1, Reznik discloses an apparatus (Reznik Fig. 1: a device 100) comprising: 
a mounting mechanism to engage with a writing surface (Reznik Figs. 1-2: [0022]-[0023]: device 100 includes housing 42 which includes a base 62, i.e. mounting mechanism for the housing to stand on a surface 86, i.e. writing surface. A target 88 with target image (text, graphics or other images) is placed on the surface 86 for the device to capture images of the target); 
a camera connected to the mounting mechanism, wherein the camera is to scan the writing surface, the mounting mechanism located at an end opposite the camera (Reznik Figs. 1-3, [0025]-[0026]: one or more imaging units 44 disposed in a top region 64 of the housing 42 to capture images of the image target 88; [0073]: the device 100 can be used to scan a book; [0026]: the imaging unit 44 can be camera such as CCD, CMOS or similar. The camera is located at an end opposite the base 62 as in Figs. 1-3); 
an optical character recognition engine to generate content via a digitization of markings on the writing surface (Reznik [0073]: digital image is captured, hence digital image is digitized content associated with image data; [0034], Fig. 1: the device 100 includes control system 120 which receives image data, processes the image data and output the processed data to user. The text portion of the captured image is processed as necessary including optical character recognition OCR. Upon applying OCR, the text is outputted on a screen 20, hence generate content based on digitization of markings on the writing surface such as text of target 88 as in [0023]; [0035]: the control system 120 performs OCR of captured images); and 
a communications interface in communication with the optical character recognition engine to transmit the content to an external device (Reznik [0024]: the device 100 includes ports for connecting to external devices such as phones, computers, televisions, monitors, printers, … and include wireless interfaces for transmission; [0034]: upon applying OCR, the text is inputted on a screen which can be external screen, hence transmit the content to an external device).  

Reznik does not explicitly disclose the mounting mechanism to secure the apparatus to a wiring surface.  
However, Koch discloses the mounting mechanism to secure the apparatus to a wiring surface, the mounting mechanism located at an end opposite the camera (Koch Figs. 1-5, [0030]-[0031]: a clip mount 1 has two clip elements 2 and 3, or 22 and 23, connected by way of a flexible hinge 4, hence mounting mechanism. A camera holder 8 is disposed in the clip and at an end opposite the clip as in Fig. 4; [0002]: the mount if for attachment of electric devices such as camera to other objects such as helmet, handlebars, …;[0030], [0032]: the mount 1 is attached to an object).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Reznik, and further incorporate having the mounting mechanism to secure the apparatus to a wiring surface, the mounting mechanism located at an end opposite the camera, as taught by Koch, for convenience in mounted the camera device to various other objects with shape fit and force fit (Koch [0032], [0002]-[0003]).


Regarding claim 2, Reznik and Koch disclose all limitations of claim 1.
Reznik discloses an arm to connect the mounting mechanism to the camera (Reznik Figs. 1-3, [0025]-[0026]: one or more imaging units 44 disposed in a top region 64, i.e. an arm to connect the mounting mechanism, which is base 62, to the camera).  
Koch also discloses an arm to connect the mounting mechanism to the camera (Koch Figs. 1-5, [0030]: camera accommodation slot 16 having walls 17 and 18 and notch 19, hence arm to connect the clips 2 and 3 to the camera; [0031]: holding and fixation plates 27 and 28, hence arm to connect the clips element 22 and 23 to the camera).

Regarding claim 3, Reznik and Koch disclose all limitations of claim 2.
Reznik discloses wherein the arm includes a movable portion to adjust the camera relative to the writing surface (Reznik [0035]: control system 120 performs OCR of captured images as in [0035], hence optical character recognition engine; [0034], Fig. 1: the device 100 includes control system 120, hence the control system 120 is stored in housing 42).  


Regarding claim 4, Reznik and Koch disclose all limitations of claim 3.
Reznik discloses wherein the movable portion is a hinge (Reznik [0028], Figs. 3-6: the neck 32 includes a flange 106 with rail cutouts 107, which accept pins 104 and 105, i.e. hinge, to move the neck 32 and the imaging unit 44 to a protruding position as in Fig. 6).

Regarding claim 7, Reznik and Koch disclose all limitations of claim 1.
Syeda does not explicitly disclose wherein the mounting mechanism is a clip.  
However, Koch discloses the mounting mechanism is a clip (Koch Figs. 1 and 4, [0030]: a clip mount 1 has two clip elements 2 and 3 connected by way of a flexible hinge 4. A camera holder 8 is disposed in the clip; [0002]: the mount if for attachment of electric devices such as camera to other objects such as helmet, handlebars, …;[0030], [0032]: the mount 1 is attached to an object)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Reznik and Koch, and further incorporate having the mounting mechanism is a clip, as taught by Koch, for convenience in mounted the camera device to various other objects with shape fit and force fit (Koch [0032], [0002]-[0003]).

Claims 5-6 and 13-15 are rejected under AIA  35 U.S.C. 103 as being anticipated by Reznik et al. (US 2017/0069228) hereinafter Reznik, in view of Koch (US 2015/0286115), further in view of Radtke et al. (US 2008/0264701) hereinafter Radtke.
Regarding claim 5, Reznik and Koch disclose all limitations of claim 1.
Reznik does not explicitly disclose a battery to provide power for portable use.  
However, Radtke discloses a battery to provide power for portable use (Radtke Figs. 1-2, [0016]-[0017], [0005]: pen-camera device that include a planar surface for position a form, a retention clip, a pen-camera storage compartment to store the pen-camera, a power supply interface for charging the pen-camera; [0036]: battery within the pen-camera is recharged using an interface, which is interface 44 as in [0113], for making electrical connection with docking interface; [072]: battery 36 in the pen-camera so the pen can be held in user’s hand, hence portable use).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Reznik and Koch, and further incorporate having a battery to provide power for portable use, as taught by Radtke, for convenience in capturing images of a writing surface (Radtke [0034]-[0036]).

Regarding claim 6, Reznik and Koch disclose and Radtke disclose all limitations of claim 5.
Reznik does not explicitly disclose a connector port to receive power to charge the battery.
However, Radtke discloses a connector port to receive power to charge the battery (Radtke Figs. 1-2 and 9, [0036]: battery within the pen-camera is recharged using an interface, which is interface 44 as in [0113], [0118], for making electrical connection with docking interface. Hence, a connector port to receive power to charge the battery).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Reznik and Koch, and further incorporate having a connector port to receive power to charge the battery, as taught by Radtke, for convenience in capturing images of a writing surface (Radtke [0034]-[0036]).


Regarding claim 13, Reznik discloses a non-transitory machine-readable storage medium encoded with instructions executable by a processor, the non-transitory machine-readable storage medium comprising: 
instructions to scan a writing surface with a camera to collect image data, wherein the camera is mounted at a fixed position relative to the writing surface via a mounting mechanism, the mounting mechanism located at an end opposite the camera (Reznik Figs. 1-2: [0022]-[0023]: device 100 includes housing 42 which includes a base 62, i.e. mounting mechanism for the housing to stand on a surface 86, i.e. writing surface. A target 88 with target image (text, graphics or other images) is placed on the surface 86 for the device to capture images of the target; Figs. 1-3, [0025]-[0026]: one or more imaging units 44 disposed in a top region 64 of the housing 42 and face downward to capture images of the image target 88, hence mounted at fixed position relative to a writing surface; [0073]: the device 100 can be used to scan a book; [0026]: the imaging unit 44 can be camera such as CCD, CMOS or similar. The camera is located at an end opposite the base 62 as in Figs. 1-3); WO 2020/236149PCT/US2019/033126 18 
instructions to identify markings in the image data with an optical character recognition engine (Reznik [0034], Fig. 1: the device 100 includes control system 120 which receives image data, processes the image data and output the processed data to user. The text portion of the captured image is processed as necessary including optical character recognition OCR. Upon applying OCR, the text is outputted on a screen 20, hence generate content based on image data; [0035]: the control system 120 performs OCR of captured images; [0074]: once a photograph of the target is stored, its text characters, word sets and other features can be used as recognizable images); 
instructions to digitize the markings to generate content associated with the image data (Reznik [0022]-[0023]: A target 88 with target image (text, graphics or other images, i.e. markings) is placed on the surface 86 for the device to capture images of the target; [0073]: digital image is captured, hence digitize the markings on the target 88 to generate content associated with image data); and 
instructions to transmit the content to an external device (Reznik [0024]: the device 100 include ports for connecting to external devices such as phones, computers, televisions, monitors, printers, … and include wireless interfaces for transmission; [0034]: upon applying OCR, the text is inputted on a screen which can be external screen, hence transmit the content to an external device; [0054]: images can be stored in server).  

Reznik does not explicitly disclose a mounting mechanism that secures the camera to the wiring surface, the mounting mechanism located at an end opposite the camera.  
However, Koch discloses the mounting mechanism to secure the camera to a wiring surface, the mounting mechanism located at an end opposite the camera (Koch Figs. 1 and 4, [0030]: a clip mount 1 has two clip elements 2 and 3 connected by way of a flexible hinge 4, hence mounting mechanism. A camera holder 8 is disposed in the clip and at an end opposite the clip as in Fig. 4; [0002]: the mount if for attachment of electric devices such as camera to other objects such as helmet, handlebars, …;[0030], [0032]: the mount 1 is attached to an object).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Reznik, and further incorporate having the mounting mechanism to secure the camera to the wiring surface, the mounting mechanism located at an end opposite the camera, as taught by Koch, for convenience in mounted the camera device to various other objects with shape fit and force fit (Koch [0032], [0002]-[0003]).

Reznik does not explicitly disclose including digitization of information of one more fields on the writing service, the one more fields being at one or more known locations.
However, Radtke discloses digitization of information of one more fields on the writing service, the one more fields being at one or more known locations (Radtke Figs. 1-3, [0069]-[0071]: the surface 14 include a position-coding pattern 16, i.e. field on writing service that is at known location, that is readable by the camera within the pen device and is used to determine the location of the pen based on the location of the coding pattern 16; [0074], [0076], [0081], [0101]: location marks 42 are also used on the writing surface 14 and can be printed to be recognized by the camera or scanner, wherein the reference marks are location at known positions as in [0104]. Hence, digitization of information of fields on the writing service).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Reznik and Koch, and further incorporate having digitization of information of one more fields on the writing service, the one more fields being at one or more known locations, as taught by Radtke, to better recognize and associate marks made by the subject on the form with more accuracy (Radtke [0069], [0104]).

Regarding claim 14, Reznik and Koch disclose all limitations of claim 13.
Reznik discloses instructions to receive a command via the writing surface (Reznik [0070]-[0072]: the user control the device 100 by gesture such as moving a hand in a specific direction under the imaging unit to signal a command; [0074]: moving a hand over a page such as covering a page can signify various commands, wherein the page is being imaged on the surface 86, hence receive command via writing surface).  

Regarding claim 15, Reznik and Koch disclose all limitations of claim 13.
Reznik discloses instructions to store a history of image data on a memory storage unit (Reznik [0074]: a photograph of the target is stored; [0044]: memory for storing results; [0054]: images can be stored in server).

Claims 8-9 are rejected under AIA  35 U.S.C. 103 as being anticipated by Reznik et al. (US 2017/0069228) hereinafter Reznik, in view of Koch (US 2015/0286115), further in view of Dance et al. (US 6,766,069) hereinafter Dance.
Regarding claim 8, Rezik discloses an apparatus comprising: WO 2020/236149PCT/US2019/033126 17 
a mounting mechanism to engage with a writing surface (Reznik Figs. 1-2: [0022]-[0023]: device 100 includes housing 42 which includes a base 62, i.e. mounting mechanism for the housing to stand on a surface 86, i.e. writing surface. A target 88 with target image (text, graphics or other images) is placed on the surface 86 for the device to capture images of the target); 
a scanner connected to the mounting mechanism, wherein the scanner is to collect image data of the writing surface, the mounting mechanism located at an end opposite the camera (Reznik Figs. 1-3, [0025]-[0026]: one or more imaging units 44 disposed in a top region 64 of the housing 42 to capture images of the image target 88; [0073]: the device 100 can be used to scan a book; [0026]: the imaging unit 44 can be camera such as CCD, CMOS or similar. The camera is located at an end opposite the base 62 as in Figs. 1-3); 
a memory storage unit in communication with the scanner, the memory storage unit to store the image data (Reznik [0034], Fig. 1: the device 100 includes control system 120; Fig. 11, [0041]: the control system 120 of the device includes memories 130 and 140 and storage devices 160 for storing results as in [0044]; [0074]: photograph of the target is stored); and 
an optical character recognition engine to generate content based on the image data, the content to be stored in the memory storage unit (Reznik [0034], Fig. 1: the device 100 includes control system 120 which receives image data, processes the image data and output the processed data to user. The text portion of the captured image is processed as necessary including optical character recognition OCR. Upon applying OCR, the text is outputted on a screen 20, hence generate content based on image data; [0035]: the control system 120 performs OCR of captured images; [0044]: the control system 120 includes memory to store software performing the operation and memory for storing results, so the content result is stored in the memory; [0041]: information is transferred between elements within the device 100; [0074]: once a photograph of the target is stored, its text characters, word sets and other features can be used as recognizable images, hence processing the image data after storing the image).  

Reznik does not explicitly disclose the mounting mechanism to secure the apparatus to a wiring surface.  
However, Koch discloses the mounting mechanism to secure the apparatus to a wiring surface, the mounting mechanism located at an end opposite the camera (Koch Figs. 1 and 4, [0030]: a clip mount 1 has two clip elements 2 and 3 connected by way of a flexible hinge 4, hence mounting mechanism. A camera holder 8 is disposed in the clip and at an end opposite the clip as in Fig. 4; [0002]: the mount if for attachment of electric devices such as camera to other objects such as helmet, handlebars, …;[0030], [0032]: the mount 1 is attached to an object).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Reznik, and further incorporate having the mounting mechanism to secure the apparatus to a wiring surface, the mounting mechanism located at an end opposite the camera, as taught by Koch, for convenience in mounted the camera device to various other objects with shape fit and force fit (Koch [0032], [0002]-[0003]).

Reznik does not explicitly disclose optical character recognition engine to retrieve the image data from the memory storage unit.
However, Dance discloses optical character recognition engine to retrieve the image data from the memory storage unit (Dance Col. 10, lines 19-27: image data acquired by image capture device 2630 is stored in memory and the stored image may be retrieved for image processing such as performing OCR).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Reznik and Koch, and further incorporate having optical character recognition engine retrieve the image data from the memory storage unit, as taught by Dance, to obtain data for processing when necessary (Dance Col. 10, lines 19-27).


Regarding claim 9, Reznik and Koch and Dance disclose all limitations of claim 8.
Reznik discloses an arm to connect the mounting mechanism to the scanner (Reznik Figs. 1-3, [0025]-[0026]: one or more imaging units 44 disposed in a top region 64, i.e. an arm to connect the mounting mechanism, which is base 62, to the camera).  

Claims 10-12 are rejected under AIA  35 U.S.C. 103 as being anticipated by Reznik et al. (US 2017/0069228) hereinafter Reznik, in view of Koch (US 2015/0286115), in view of Dance et al. (US 6,766,069) hereinafter Dance, further in view of Huang et al. (US 2017/0343906) hereinafter Huang.
Regarding claim 10, Reznik and Koch and Dance disclose all limitations of claim 9.
Reznik broadly discloses wherein the memory storage until and the optical character recognition engine is stored in the arm (Reznik [0035]: control system 120 performs OCR of captured images as in [0035], hence optical character recognition engine; [0034], Fig. 1: the device 100 includes control system 120, hence the control system 120 is stored in housing 42; [0044]: the control system 120 includes memory to store software performing the operation and memory for storing results).  
Reznik discloses the control system 120 is optical character recognition engine ([0035]: the control system 120 performs OCR of captured images).
Furthermore, Huang discloses control system is stored in the arm (Huang [0039]: a supporting system having robotic arm 366 which include vision system 544 such as camera to capture images as in [0041]. The system includes supporting frames 502, i.e. arm and controller 506 disposed in supporting frame 502, hence a controller or processor stored in the supporting arm of the camera robot 366)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method having the control system is optical character recognition engine, as disclosed by Reznik and Koch and Dance, and further incorporate having the control system is stored in the arm, as taught by Huang, and hence the optical character recognition engine is stored in the arm, for compact camera system (Huang [0039]).

Regarding claim 11, Reznik and Koch and Dance and Huang disclose all limitations of claim 10.
Reznik discloses wherein the arm includes a movable portion (Reznik [0027], Figs. 3A-3B: the imaging unit 44 can be disposed on a telescopic, slidable neck 32, i.e. moving portion, that moves to bring out the imaging unit 44 to an adjusted position).  

Regarding claim 12, Reznik and Koch and Dance and Huang disclose all limitations of claim 11.
Reznik discloses wherein the movable portion is a hinge (Reznik [0028], Figs. 3-6: the neck 32 includes a flange 106 with rail cutouts 107, which accept pins 104 and 105, i.e. hinge, to move the neck 32 and the imaging unit 44 to a protruding position as in Fig. 6).  

Claim 8 is rejected under AIA  35 U.S.C. 103 as being anticipated by Reznik et al. (US 2017/0069228) hereinafter Reznik, in view of Dance et al. (US 6,766,069) hereinafter Dance.
Regarding claim 8, Rezik discloses an apparatus comprising: WO 2020/236149PCT/US2019/033126 17 
a mounting mechanism to secure the apparatus to a writing surface (Reznik Figs. 1-2: [0022]-[0023]: device 100 includes housing 42 which includes a base 62, i.e. mounting mechanism for the housing to stand on a surface 86, i.e. writing surface. A target 88 with target image (text, graphics or other images) is placed on the surface 86 for the device to capture images of the target; [0022]-[0023]: a base 62 of the housing is used to for the camera device to stand unsupported or unassisted on a surface 86, so the base 62 is connected to the writing surface and the camera can be held stable, i.e. secured on the surface, hence a mounting mechanism to secure the camera to the wiring surface since the term secure is still broad); 
a scanner connected to the mounting mechanism, wherein the scanner is to collect image data of the writing surface, the mounting mechanism located at an end opposite the camera (Reznik Figs. 1-3, [0025]-[0026]: one or more imaging units 44 disposed in a top region 64 of the housing 42 to capture images of the image target 88; [0073]: the device 100 can be used to scan a book; [0026]: the imaging unit 44 can be camera such as CCD, CMOS or similar. The camera is located at an end opposite the base 62 as in Figs. 1-3); 
a memory storage unit in communication with the scanner, the memory storage unit to store the image data (Reznik [0034], Fig. 1: the device 100 includes control system 120; Fig. 11, [0041]: the control system 120 of the device includes memories 130 and 140 and storage devices 160 for storing results as in [0044]; [0074]: photograph of the target is stored); and 
an optical character recognition engine to generate content based on the image data, the content to be stored in the memory storage unit (Reznik [0034], Fig. 1: the device 100 includes control system 120 which receives image data, processes the image data and output the processed data to user. The text portion of the captured image is processed as necessary including optical character recognition OCR. Upon applying OCR, the text is outputted on a screen 20, hence generate content based on image data; [0035]: the control system 120 performs OCR of captured images; [0044]: the control system 120 includes memory to store software performing the operation and memory for storing results, so the content result is stored in the memory; [0041]: information is transferred between elements within the device 100; [0074]: once a photograph of the target is stored, its text characters, word sets and other features can be used as recognizable images, hence processing the image data after storing the image).  

Reznik does not explicitly disclose optical character recognition engine to retrieve the image data from the memory storage unit.
However, Dance discloses optical character recognition engine to retrieve the image data from the memory storage unit (Dance Col. 10, lines 19-27: image data acquired by image capture device 2630 is stored in memory and the stored image may be retrieved for image processing such as performing OCR).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Reznik, and further incorporate having optical character recognition engine retrieve the image data from the memory storage unit, as taught by Dance, to obtain data for processing when necessary (Dance Col. 10, lines 19-27).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486